



 
SEPARATION ANDRELEASE OF CLAIMS AGREEMENT
 
THIS SEPARATION AND RELEASE OF CLAIMS (“Agreement”) is made between SUZANNE
VERRILL (“Verrill”) and BRANDPARTNERS GROUP, INC. and all of its subsidiaries
and affiliated companies (collectively hereafter “Brand” or “the Company”) and
shall become effective on the Effective Date as set forth herein.
 
RECITALS
 
WHEREAS, Verrill has been employed by Brand as Chief Financial Officer pursuant
to an Employment Agreement, dated as of June 30, 2005 (the “Employment
Agreement”), and the parties hereto desire to end that relationship, and to
settle, fully, finally and amicably, all claims against each other, including,
but not limited to, any claims related to the employment of Verrill and the
termination of that employment and the Employment Agreement.
 
NOW, THEREFORE, in order to provide said benefits and in consideration of the
mutual promises, covenants and representations set forth below and other good
and valuable consideration, the parties agree as follows:
 

1.  
Relinquishment of Positions/Employment

 
Pursuant to this Agreement, Verrill agrees to resign, effective as of March 1,
2007, her position as Chief Financial Officer of the Company and any other
position she holds as an officer or employee from any subsidiary or affiliated
company (“Resignation Date”).
 

2.  
Payment of Good and Valuable Consideration

 
a.  On the next prescribed payment date of the Company following her Resignation
Date, Verrill shall be paid her final paycheck in the amount of $14,296.92,
which constitutes her regular pay as an employee through March 1, 2007. Payments
under this paragraph shall be less applicable taxes.
 
b.  Pursuant to the terms of her Employment Agreement that is to be terminated
per the terms of this Agreement, Verrill will receive the sum of six (6) months
compensation as severance payments (the “Severance”). The Severance will be
payable over a period of six (6) months in accordance with the Company’s regular
payroll practices with applicable withholding.
 
c.  The Company will also pay on behalf of Verrill the cost of COBRA payments
(based on the applicable percentage previously paid by Company on behalf of
Verrill for health insurance while an employee) for a period of up to twelve
(12) months after her Resignation Date. Verrill agrees that should she become
eligible for health insurance through a new employer (“New Plan”) during the
twelve (12) month period, that she will promptly notify the Company and the
Company’s obligation to make COBRA payments will end with Verrill’s eligibility
to participate under the New Plan.
 
d.  Verrill shall not be prevented from exercising any vested options granted to
her pursuant to the Company’s stock option plans subsequent to the Resignation
Date.
 
 
 

--------------------------------------------------------------------------------

 

3.  
Indemnification Against Claims

 
Except in cases of fraud or gross negligence, Brand agrees to indemnify and hold
Verrill harmless from any liability, claims, demands, costs, expenses and
attorneys’ fees incurred by her as a result of any actions against her in the
course of her employment as an executive officer to the extent other executive
officers would be so indemnified pursuant to applicable law.
 

4.  
Non-Disclosure of Trade Secrets and Confidential Information

 
Verrill understands and agrees that in the course of employment with Brand she
has acquired confidential information and trade secrets concerning the
operations of Brand and its future plans and methods of doing business, which
information Verrill understands and agrees would be damaging to Brand if
disclosed to a competitor or made available to any other person or corporations.
Verrill understands and agrees that such information either has been developed
by her or divulged to her in confidence, and she understands and agrees that she
will keep all such information secret and confidential unless she is required to
disclose same as a result of a lawful subpoena or court order at which time
Verrill will immediately notify the Company prior to releasing any information.
Furthermore, Verrill agrees that on or before the Effective Date of this
Agreement, she will turn over to Brand all Company confidential files, records,
and other documents. In addition, Verrill will return all property in her
possession owned by Brand.
 

5.  
Non-Solicitation

 
Verrill further agrees that she will not solicit or participate or assist in any
way in the solicitation of any person in management, professional or technical
positions at Brand for employment by any other company. However, Verrill will
not violate this provision if said employee pursues a position with Verrill’s
future employer without any encouragement or involvement direct or indirect of
Verrill.
 

6.  
No Other Claims

 
Verrill represents and warrants that she has not filed against Brand or any of
its representatives, any claim, complaint, charge or suit, with any federal,
state or other agency, court, board, office or other forum or entity, including
without limitation, any application for workers compensation benefits.
 

7.  
General Release

 
a.  As a material inducement to Brand to enter into this Agreement, Verrill, on
behalf of herself and her heirs, executors, administrators, successors and
assigns, does hereby irrevocably and unconditionally release, acquit and forever
discharge Brand, and its divisions, subsidiaries, affiliates and all owners,
stockholders, predecessors, successors, assigns, agents, directors, officers,
employees, representatives, and attorneys, acting by, through, under or in
concert with Brand or any parent, subsidiary or related entity, from any and all
charges, complaints, grievances, claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs
actually incurred), of any nature whatsoever, known or unknown, suspected or
unsuspected, joint or several, which Verrill has had or may hereafter claim to
have had, against Brand by reason of any matter, act, omission, cause or event
whatever from the beginning of time to the Resignation Date (“Claims”); other
than those obligations set forth in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
This release and waiver of Claims specifically includes, but without limiting
the foregoing general terms, the following: (1) all Claims arising from or
relating in any way to any act or failure to act by any employee of Brand,
(2) all Claims arising from or relating in any way to the employment
relationship of Verrill with Brand and/or the termination thereof, including any
claims which have been asserted or could have been asserted against Brand,
together with (3) any and all Claims which might have been asserted by Verrill
in any suit, claim, or charge, for or on account of any matter or things
whatsoever that has occurred up to and including the date of this Agreement,
under any and all laws, statutes, orders, regulations, or any other claim of
right(s), including without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act of 1967 (“ADEA”) (as
set forth more fully in Section 22 of this Agreement), the Labor Code of the
State of New Hampshire or any Claim in contract or tort.
 
b. As a material inducement to Verrill to enter into this Agreement, except in
cases of fraud, gross negligence or criminal actions, Brand, and its divisions,
subsidiaries, affiliates and all predecessors, successors, assigns and agents do
hereby irrevocably and unconditionally release, acquit and forever discharge
Verrill, from any and all charges, complaints, grievances, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred), of any nature whatsoever, known or
unknown, suspected or unsuspected, joint or several, which Brand has had or may
hereafter claim to have had, against Verrill by reason of any matter, act,
omission, cause or event whatever from the beginning of time to the Resignation
Date (“Claims”); other than those obligations set forth in this Agreement.
 

8.  
Release of Unknown or Unsuspected Claims

 
For the purpose of implementing a full and complete release and discharge of the
parties hereto, Verrill expressly acknowledges that this Agreement, except in
instances of fraud, gross negligence or criminal conduct, is intended to include
in its effect, without limitation, all Claims which the parties have against one
another but do not know or suspect to exist in their favor at the time of
execution hereof, which if known or suspected by them would materially affect
their decision to execute this release.
 

9.  
Future Audits, Litigation or Anticipated Litigation

 
Verrill agrees that she shall make herself reasonably available to the Company
and its counsel to assist in, cooperate with any Audits of the Company by any
taxing authorities as well as cooperate or otherwise testify in connection with
any litigation where her participation or assistance is needed or required by
law.
 

10.  
Nondisparagement

 
Verrill agrees that she will not disparage Brand, and its officers, directors or
employees. Brand’s officers and directors agree that they will not disparage
Verrill.
 
 
3

--------------------------------------------------------------------------------

 

11.  
Liquidated Damages and Other Relief

 
Verrill agrees that Brand would be irreparably harmed by any violation of
paragraphs 4, 5, 9 and 10 of this Agreement and that, therefore, Brand shall be
entitled to liquidated damages of Fifty Thousand Dollars ($50,000.00) and to an
injunction prohibiting her from any violation of paragraphs 4, 5 9 and 10 of
this Agreement.
 
Verrill agrees that any dispute, controversy or claim between the parties
arising out of or relating to this Agreement, or any breach or asserted breach
thereof, shall be determined and settled by arbitration in accordance with the
rules for dispute resolution of the American Arbitration Association in effect
at the time the arbitration commences. The prevailing party in such arbitration
shall be entitled to its reasonable costs and expenses (including reasonable
attorneys’ fees) in such arbitration as part of the award. Judgment on the award
may be entered in any court having jurisdiction thereof, and the parties
specifically reserve all rights to appeal such judgment as if it were rendered
in a court-of-law. Notwithstanding the foregoing, in the event of any default by
Brand in payment under this Agreement which shall remain uncured for a period of
ten (10) days, on written notice of default to Brand, Verrill shall have the
right to enforce her claims in a court of competent jurisdiction for payments
under the Agreement giving credit to amounts previously received under the
Agreement.


 

12.  
Press Release and/or Disclosure Reports

 
Verrill recognizes that the Company is required to file a form 8-K with the
United States Securities and Exchange Commission in connection with the
cessation of her employment and consents to the filing of same.
 
In the event the Company deems the issuance of a press release necessary to
comply with applicable securities laws, Verrill will be provided a copy of the
proposed press release to review and to consent to.
 
Verrill will not unreasonably withhold her consent to the filing or issuance of
either the Form 8-K or Press Release.
 

13.  
Binding Agreement

 
This Agreement shall be binding upon Verrill and Brand and their respective
heirs, administrators, representatives, executors, successors and assigns and
shall inure to the benefit of the parties hereto and their representatives, and
each of them, and to their heirs, administrators, representatives, executors,
successors and assigns.
 

14.  
Attorney’s Fees

 
Each party hereto will bear its own costs and attorneys’ fees incurred in
achieving the settlement and release of this matter. If a party commences an
action against the other to enforce or interpret the terms of this Agreement, or
to obtain a declaration of rights under this Agreement, the prevailing party
shall be entitled to all reasonable attorneys’ fees, costs and expenses incurred
in such action or any appeal or enforcement of such action.
 
 
4

--------------------------------------------------------------------------------

 

15.  
Non-Reliance

 
Other than as expressly set forth in this Agreement, Verrill and Brand represent
and acknowledge that in executing this Agreement they did not rely upon and they
have not relied upon any representation nor statement made by any of the parties
hereto or by any of their agents, representatives or attorneys with regard to
the subject matter, basis or effect of this Agreement or otherwise.
 

16.  
Agreement Obligates, Extends and Inures

 
The provisions of this Agreement shall be deemed to obligate, extend and inure
to the benefit of the legal successors, assigns, transferees, grantees, heirs,
shareholders, officers and directors of each signatory party hereto, and to
those who may assume any or all of the above-described capacities subsequent to
the execution and Resignation Date of this Agreement.
 

17.  
Non-Admission of Liability

 
This Agreement shall not in any way be construed as an admission by Brand that
it has acted in any manner in violation of the common law or in violation of any
federal, state or local statute or regulation.
 

18.  
Method of Execution

 
This Agreement may be executed in counterparts and each counterpart shall be
deemed a duplicate original.
 

19.  
Applicable Law

 
This Agreement is deemed to have been made and entered into in the State of New
Hampshire and shall in all respects be interpreted, enforced and governed under
the laws of said State. The language of all parts of this Agreement shall in all
causes be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties. It is agreed that Brand has the option to
commence any proceeding in the state of New Hampshire or any other jurisdiction
in which Verrill resides.
 

20.  
Severability

 
The provisions of this Agreement are severable, and should any provision of this
Agreement be declared or be determined by any arbitrator or court to be illegal
or invalid, any such provision shall be stricken, and the validity of the
remaining parts, terms or provisions shall not be affected.
 

21.  
Entire Agreement

 
This Agreement sets forth the entire agreement between the parties and fully
supersedes any and all prior agreements or understandings between the parties
pertaining to the same subject matter, further, this Agreement may not be
changed except by explicit written agreement by the parties hereto.
 
 
5

--------------------------------------------------------------------------------

 
22. Older Worker Benefits Protection Act
 
As set forth in Section 7 of this Agreement, Verrill further acknowledges that
she is waiving and releasing any rights she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Verrill agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Verrill acknowledges that the consideration
given for this waiver and release Agreement is in addition to anything of value
to which Verrill was already entitled. Verrill further acknowledges that she has
been advised by this writing that: (a) she should consult with an attorney prior
to executing this Agreement; (b) she has twenty-one (21) days within which to
consider this Agreement; (c) she has seven (7) days following the execution of
this Agreement by the parties to revoke the Agreement; (d) this Agreement shall
not be effective until after the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Verrill from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs for doing so, unless
specifically authorized by federal law. In the event Verrill signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Verrill hereby acknowledges that she has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.
 


 
[The Remainder of this Page Intentionally Left Blank]
 

 
6

--------------------------------------------------------------------------------

 

VERRILL STATES THAT SHE HAS CAREFULLY READ THE FOREGOING AGREEMENT, HAS BEEN
ENCOURAGED TO AND HAS HAD THE OPPORTUNITY TO CONSULT WITH HER OWN INDEPENDENT
ATTORNEY, KNOWS AND UNDERSTANDS ITS CONTENTS, AND VOLUNTARILY EXECUTES THIS
AGREEMENT.
 
SIGNATURES
 

     
Date:  
 
 
Suzanne Verrill
     
Date:  
 
BrandPartners Group, Inc
 
______________________________
James F. Brooks
Chief Executive Officer and President

C:\Documents and Settings\JoeCPU\My
Documents\B&G\Current\2007\CLIENTS\BrandPartners\Agreements\Verrill Separation
Agreement 2-22 EXECUTION.DOC






 
7

--------------------------------------------------------------------------------

 